1410 NW Johnson Street, Suite 201 Portland, OR 97209

In re Application of: FRAME et al.	:
Appl. No.:  15/052,763	:	DECISION ON PETITION
Filed:  February 24, 2016	:	  UNDER 37 CFR § 1.181
Attorney Docket No.: 509615	:               AND 37 CFR § 1.144
For: 	MEDICAL TRACKING SENSOR	: ASSEMBLY     	:


This is a decision on the petition filed on January 13, 2021 in which petitioner requests reconsideration and withdrawal of the (i) restriction requirement and (ii) election of species requirement mailed on October 25, 2018 and made final in the Non-Final Office Action mailed on March 07, 2019.  The petition is being considered pursuant to 37 CFR 1.181 and 37 CFR 1.144 and no fee is required for the petition.

The petition is granted-in-part.

A review of the prosecution history shows that: 

1. On October 25, 2018 a restriction requirement was made between Groups I, drawn to a medical instrument assembly and system and encompassing claims 1-15 and Group II, drawn to a method for tracking a medical instrument tip and encompassing claims 16-20. Further, an election was required between species of tracking sensor assembly including that of Fig. 5, that of Fig. 10, that of Fig. 13, and one where the attachment member contains both a heel and a tab. 

2. On December 26, 2018, a response was filed in which claims 11-15 were cancelled, claims 16-20 amended and claims 21-25 added. Further, in the response applicant elected with traverse the invention of Group II and species A; corresponding to the species of Fig. 5. 

3. On March 07, 2019, the examiner issued a first action on the merits indicating claims 1-10 as withdrawn and wherein the restriction/election requirement was made final. 

4: On August 07, 2019, applicant filed a response in which claims 9 and 10 were cancelled, claims 16-25 amended, and claims 26 and 27 added. 

5. On October 02, 2019, the examiner issued a final Office action in which claims 1-8 were maintained as withdrawn and examining claims 16-27.



7. On December 23, 2019, the examiner issued an advisory action denying entry of the December 02 amendments on the grounds that they required further search and/or consideration.

8. On January 02, 2020, applicant filed an RCE including amendments to claims 16, 21, and 27, cancelling claim 26, and adding new claim 28.

9. On May 13, 2020, the examiner issued a non-final Office action in which claims 1-8 were maintained as withdrawn and examining claims 16-25, 27, and 28.

10. On August 13, 2020, applicant filed a response in which claims 1, 4, 16, 20, 23, and 27 were amended, claims 17 and 25 were cancelled, and claims 29 and 30 were added. 

11. On October 28, 2020, the examiner issued a final Office action in which claims 1-8 were maintained as withdrawn and examining claims 16, 18-24, and 27-30.

12. On January 13, 2021, applicant filed a petition for review of the October 25, 2018 restriction/election requirement withdrawing claims 1-8; requesting the finality of the requirement be withdrawn and a new non-final Office action issued. 

Discussion

With respect to the request for (i) withdrawal of the restriction requirement made final and mailed on March 07, 2019, Petitioner’s arguments are persuasive.  As such, the requested relief is granted. The restriction requirement mailed on October 25, 2018 is hereby withdrawn.  

With respect to the request for (ii) withdrawal of the election of species set forth in the October 25, 2018 Office Action and made final in the Non-Final Office Action mailed March 07, 2019, the request is dismissed.  

Petitioner argues that the restriction requirement among species is improper on the grounds that the Office failed to identify any mutually exclusive features between the species and that the species identified as Species A, B, and C (corresponding to the embodiments of the tracking sensor assembly seen in Figs. 5, 10, and 13, respectively) contradict this assertion since “the features of both Species A and B are included in Species C” (Petition 9). The petitioner further argues that the examiner did not provide appropriate explanation why the inventions pose a significant search burden.
A review of the disclosure reveals:
Species A of figure 5, disclosed as a first embodiment (paragraph [0117]), shows an attachment device including a latching lip 520 that protrudes from the first side wall 510 of the tracking sensor 502 (paragraph 0122).
Species B of figure 10, disclosed as a second embodiment (paragraph [0169]), shows attachment device including an adjustable tab 726, that extends from the first side wall 
Species C of figure 13, disclosed as a third embodiment (paragraph [0178]), shows an attachment device including a tab 1306 coupled to the side wall 510 of the tracking sensor 502 only along one edge such that said tab may pivot about said edge and overhangs 1302 having apertures 1304 through which a pin 1404 is received, and wherein the end of the tab includes a knob 1308 that protrudes outwardly from the surface of said tab (paragraph [0180]). 
It is, therefore, clear from the disclosure that each of the embodiments includes features mutually exclusive to the other embodiments (e.g. Species A includes a fixed lip 520 on the sensor while the housing has a movable flange 726 which are not present in Species B or C, Species B includes an adjustable tab 726 on the sensor which is not present in Species A or C, and Species C includes tab 1306 with knob 1308 and overhangs 1302 on the sensor which are not present in Species A or B).  
It is noted that the originally filed disclosure unambiguously differentiates the sensor/handle attachments as distinct embodiments and that in the response of December 26, 2018, applicant admits the embodiments do not represent obvious variants, in agreement with examiner (Response 2-3).
As both Petitioner and the examiner agreed that different embodiments of species “A”, “B” and “C” are distinct, there is a clear indication that diverse searches of multiple inventions are required which employ different search queries or have different fields of search,  resulting in a serious burden on the examiner if the restriction is not required.
For these reasons, the restriction between species is deemed proper. 

Conclusion

The request to withdraw restriction between Invention I and II, issued on October 25, 2018 and made final on March 07, 2019 is granted. The request to withdraw the election of species, issued on October 25, 2018 and made final on March 07, 2019 is dismissed. 
Prosecution is hereby reopened and the application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3793 for examination. Claims 1-6, and 8 will be rejoined, claim 7 remains withdrawn from consideration. A new Office action will be mailed in due course.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision (37 CFR 1.181(f)). No extension of time under 37 CFR 1.136(a) is permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”. The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR 1.181(f)).
Any inquiry regarding this decision should be directed to Gregory Anderson, Quality Assurance Specialist, at (571) 270-3083.

PETITION GRANTED-IN-PART.

/JANET C BAXTER/Acting Director, TC 3700